Barnard, P. J.:
I think the two counts or causes of action proper in this case. The plaintiff was arrested upon the complaint of the defendant. The plaintiff avers this complaint to have been malicious and with*582out probable cause, and that he, the plaintiff, was discharged for the invalidity of the proceedings. Before his discharge he was imprisoned in the jail. To meet a possible variance in the proof or ruling upon the trial as to the validity of the arrest a count, or cause of action, for false imprisonment is added to one for malicious prosecution. If the arrest is established to be legal, then a cause of action strictly for malicious prosecution must be made out. If the arrest is held to be illegal, then, with a single count for malicious prosecution; a recovery for false imprisonment could only be had by proving the allegations of malice and want of probable cause, which are only important in an action for false imprisonment as affecting the damages. Such a pleading as the one in the present case tends to the attainment of justice. "Whatever the plaintiff is entitled to he can recover in this action. There is no unnecessary repetition. (Code, sec.' 142.) Order affirmed, with costs and disbursements.
Gilbert, J., concurred. Dykman, J\, not sitting.
Order affirmed, with costs and disbursements.